Citation Nr: 0324231	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back pain, hip 
pain, heart problems and a skin condition, claimed to be due 
to exposure to ionizing radiation.  

2.  Entitlement to an increased rating for a left inguinal 
hernia, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
right inguinal hernia.  

4.  Entitlement to an increased (compensable) rating for 
enlarged left epididymis.   

5.  Entitlement to a higher initial (compensable) rating for 
residuals of a fractured mandible.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 and subsequent rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for back 
pain, hip pain, heart problems, and a skin condition, all 
claimed to be due to exposure to ionizing radiation are the 
topics of the REMAND section that follows this decision.  

The Board notes that no clear description has been provided 
with respect to the postoperative scar in the left and right 
inguinal areas.  This matter is referred to the RO for the 
purpose of considering the propriety of granting separate 
ratings, if appropriate, for separate and distinct 
manifestations of the residuals of bilateral inguinal hernia 
repair.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's left inguinal hernia is currently not 
productive of any recurrence of hernia; the veteran is noted 
to have pain in the left inquinal area that has been 
associated with an enlarged lymph node.  

3.  The veteran's right inguinal hernia is currently not 
productive of any evidence of recurrence of the hernia.  

4.  The veteran demonstrated a normal epididymus at his most 
recent official examination.  

5.  The veteran's residuals of a fracture of the mandible 
include pain that is productive of no more than moderate 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left inguinal hernia have not been satisfied.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 
(2002).  

2.  The criteria for a compensable rating for a right 
inguinal hernia have not been satisfied.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 
(2002).  

3.  The criteria for a compensable rating for epididymitis 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7599-7527 (2002).  

4.  The criteria for an initial rating of no more that 10 
percent has been satisfied.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 9999-9904 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim, including the requirements to reopen his claim, by 
means of the discussions in the October 1997, January 1998 
and June 1999 rating decisions, October 1997, January 1998 
and December 1999 statements of the case, June and November 
2000 and March 2003 supplemental statements of the case.  He 
was specifically told that there was no evidence showing that 
he was entitled to increased ratings for his service-
connected disabilities.  In addition, the RO also notified 
him by a letter dated March 2001, that he needed to submit 
new and material evidence in support of his claim, such as 
statements from doctors who treated him during or shortly 
after service.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in March 2001, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available medical records.  In particular, the RO obtained 
the veteran's VA medical records from the VA medical 
facilities identified by the veteran.  In addition, his 
private medical records were associated with the claims 
folder.  In view of the foregoing, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support. 38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Inguinal Hernias

Service connection was established for residuals of left 
inguinal hernia repair and residuals of a right inguinal 
hernia repair in a March 1956 rating decision.  Evaluations 
of 10 percent and zero percent were assigned respectively.  
These ratings are protected inasmuch as they have been in 
effect for more than 20 years.  38 C.F.R. § 3.951 (2002).  

A noncompensable evaluation is applicable for a inguinal 
hernia that is small, reducible, without true hernial 
protrusion or where the inquinal hernia is without operation, 
but is remediable.  The next higher evaluation of 10 percent 
requires a postoperative hernia that is recurrent, readily 
reducible and well supported by truss or belt.  The next 
higher evaluation of 30 percent requires a small, 
postoperative, recurrent or an unoperated irremediable 
hernia, not well supported by truss or belt.  The note that 
follows states that a 10 percent rating should be added for 
bilateral involvement, provided that the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated and 10 percent only is to be added 
for the second hernia, if the latter is of a compensable 
degree.  38 C.F.R. § 4.114, Code 7338.  

The veteran underwent VA examination in December 2001.  At 
that time, the veteran gave a history remarkable for 
surgeries to repair bilateral inquinal hernias; the last of 
those surgeries was performed in 1959, when he suffered a 
recurrence of the hernia on the left side.  He stated that 
after the 1959, there was a recurrence of the hernia on the 
left side, but it was rather small and appeared during 
periods of stress from lifting or straining.  

At the December 2001 examination, the veteran reported that 
he had tenderness in the left inguinal area.  The physical 
examination showed that he had healed surgical scars from the 
previous hernia repair surgery.  The examiner reported that 
the veteran was so obese that it was very difficult to 
discover the scar margins because of the overhanging 
redundant abdomen.  However, the examiner did note a 2-
centimeter, round, well-outlined, tender mass in the left 
inquinal area that was seen outside the inguinal canal.  In 
the right inquinal area there were healed surgical scars, but 
the examiner was not able to palpate a hernia.  The examiner 
noted that an ultrasound would be scheduled in order that 
area.  In the genitourinary examination report, also dated in 
December 2001, the examiner, in making reference to the 2-
centimeter mass in the left flank, stated that he did not 
believe that it was a hernia.  

The examiner's opinion was supported by the results of the 
ultrasound.  A February 2002 addendum to the genitourinary 
examination shows that the veteran was given an ultrasound 
examination during the previous month.  This test showed a 2-
centimeter mass in the inguinal canal on the left side that 
had the appearance of an enlarged lymph node.  

The preponderance of the evidence is against the veteran's 
claims for higher ratings.  On the most recent official 
examination, the examiner could not identify a hernia on 
either side.  The veteran's postoperative residuals of hernia 
repair on the left side are not productive of a "small, 
postoperative recurrent hernia" necessary for the next 
higher rating of 30 percent.  Likewise, the postoperative 
residuals on the right side are not of sufficient severity to 
warrant a compensable rating.  Again, the clinical record 
does not show a recurrence of the hernia.  Finally, the 
veteran cannot prevail under the note set forth above.  While 
the veteran does have bilateral disability, he is not 
entitled to an additional 10 percent rating as his second 
inguinal hernia, in this case that on the right side, is not 
shown to warrant a compensable rating.  In view of the 
foregoing, the Board finds that the disability picture more 
nearly approximates the disability ratings currently 
assigned.  .  

Enlarged Epididymis

Service connection was established for an enlarged epididymis 
in a June 1972 rating decision.  A noncompensable rating was 
assigned under the provisions of 38 C.F.R. § 4.115b, Codes 
7599-7527.  

Incidentally, the Board notes that when an unlisted disease, 
injury or residual condition is encountered, requiring a 
rating by analogy, the diagnostic code number will be "built 
up" as follows:  The first 2 digits will be selected from 
that part of the schedule most closely identifying the part, 
or system of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  If the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The veteran is advised that 
the prefix "75", used in the veteran's case pertains to the 
genitourinary system.  

Prostate gland injuries, infections or hypertrophy are to be 
rated as voiding dysfunction or urinary tract infections, 
whichever is the most predominant.  38 C.F.R. § 4.115b, Code 
7527

The reports of private treatment from May 1995 received from 
J. Garner, M.D. show that he complained of some urgency and 
post-voiding dribbling.  A diagnosis of benign prostatic 
hypertrophy (BHP) was recorded.  Normal findings were 
observed on private examination in June 1996.  An enlargement 
of the left epididymis was noted on examination in December 
1996.  An April 1999 statement from Dr. Gardner is to the 
effect that the veteran had been treated since 1992 for 
difficulty with urination and nocturia due to BHP and 
prostatitis.  

The veteran underwent a VA examination in December 2001.  At 
that time, he complained of pain in the left testicle and 
said physicians had informed him that he has a prostate 
problem.  He also stated that he had undergone transurethral 
prostatectomies, the most recent being six months previously.  
A physical examination showed that the veteran had normal 
epididymes.  There was tenderness in the testicles.  The 
examiner stated that he did not see any evidence of 
epididymitis.  

In the absence of recent evidence of hypertrophy, infection 
or voiding difficulty caused by the epididymis, the 
preponderance of the evidence is against a compensable rating 
for the service-connected enlarged epididymus.  

Fractured Mandible.

Service connection was established for residuals of a 
fracture of the mandible in a January 1998 rating decision.  
The veteran was assigned a noncompensable rating under the 
provisions of 38 C.F.R. § 4.150, Codes 9999-9904.  The prefix 
"99" pertains to dental conditions.  See 38 C.F.R. § 4.27, 
supra.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Fenderson at 126-28.

The veteran's case differs from circumstances found in 
Fenderson in that the appellant did file a timely substantive 
appeal concerning the initial rating to be assigned for the 
disability at issue.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement following the grant of 
service connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase. Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

The veteran underwent a VA dental examination in December 
2001 at which time, he presented a history for having 
suffered a fracture of his lower jaw in 1954.  Since then, he 
reported having difficulty with chewing because of missing 
teeth and poor occlusion.  He denied difficulty with 
speaking.  The veteran also reported having pain, soreness 
and numbness in the lower jaw.  He also stated that there was 
numbness midline of the lower lip in an area about 4 
millimeters in the midline.  There was no numbness in the 
gums, lips, tongue or cheek areas.  There was no evidence of 
nonunion of the mandible on X-ray examination.  

A noncompensable rating is provided for slight malunion of 
the mandible.  The next higher evaluation of 10 percent 
requires moderate displacement of the mandible.  A 30 percent 
rating requires severe displacement of the mandible.  
38 C.F.R. § 4.150, Code 9904.  

The Board notes that pain appears to be a primary feature in 
the veteran's service-connected disability picture.  The 
effects of functional loss due to pain and other factors in 
rating the veteran's service-connected disability must be 
considered.  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing are related 
considerations.  

At the most recent VA examination, the veteran demonstrated 
pain on palpation of the inferior border of the left side of 
the mandible.  Thus, the veteran demonstrated the functional 
loss due to pain or other factors that more nearly 
approximates an evaluation of 10 percent. 38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  While 
moderate disability is supported by the objective evidence of 
pain, the Board finds, that severe displacement is not 
currently shown.  In view of the foregoing, the preponderance 
of the evidence does not support a rating in excess of 10 
percent for the veteran's service-connected fracture of the 
mandible.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for her service-connected 
disabilities  and is not shown to require the frequency of 
therapeutic care that would unduly disrupt his activities of 
daily living.  Finally, the veteran's service-connected 
disability is not shown to be productive of marked 
interference with his ability to work.  In view of the 
foregoing, the consideration of an extraschedular rating is 
not warranted currently.  


ORDER

An increased rating for a left inguinal hernia, currently 
evaluated as 10 percent disabling is denied.  

An increased (compensable) rating for a right inguinal hernia 
is denied. 

An increased (compensable) rating for an enlarged left 
epididymis is denied.   

An initial rating of no higher than 10 percent is allowed for 
residuals of a fractured mandible subject to regulations 
applicable to the payment of monetary awards.  


REMAND

With respect to the issues of entitlement to service 
connection for back pain, hip pain, heart problems, and a 
skin condition, all claimed to be due to exposure to ionizing 
radiation the veteran and his representative are advised that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  Thus, it is potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  The Board is prohibited for performing this 
function in the first instance inasmuch as such an action 
could be prejudicial to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).Therefore, for these reasons, a 
remand is required.  

In view of the foregoing, the case is REMANDED to the (RO) 
for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with duty as 
articulate in Quartuccio, supra, is 
required as well.  

2.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 




Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



